Berger, J.,
This is a petition by the Schuylkill Trust Company, guardian of Henry P. J. Kallenbach, declared a weak-minded person on June 29, 1925, pursuant to the Act of May 28, 1907, P. L. 292, as amended by the Act of April 15, 1915, P. L. 124, for an order authorizing the payment of an indebtedness of $260 alleged to be due by its ward to Mrs. Arthur Carey on a contract which he made with her for furnishing him with board and lodging. Board was furnished the petitioner's ward under this contract from Feb. 3, 1923, to July 19, 1923, for which he paid no part of $10 per week for which he was obligated. His indebtedness has, therefore, been established as alleged. The estate of the weak-minded person is $652.56, and his guardian is receiving monthly for him from the U. S. Veterans’ Bureau the sum of $20. The amount at present expended by the petitioner for the maintenance of its ward is approximately $243 annually. The indebtedness of the ward must, therefore, be paid out of the corpus of his estate. Authority by a committee of a lunatic to do this where a valid indebtedness has been proved against his ward is found in section 21 of the Act of June 13, 1836, P. L. 597, entitled “An act relating to lunatics and habitual drunkards.” A guardian of a weak-minded person has been given precisely the same powers by the 6th section of the Act of 1907, supra. See In re Joseph O’Connor, 21 Schuyl. Legal Rec. 130. The prayer of the petitioner is, therefore, allowed.
The Schuylkill Trust Company, the petitioner, is authorized and directed to pay Mrs. Arthur Carey the sum of $260 as prayed for, as well as the costs of this proceeding, out of the corpus of its ward’s estate.
From M. M. Burke, Shenandoah, Pa.